Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/09/2022.
Applicant argues that no undue burden would be placed on the Examiner to consider each of the pending claims. Applicant makes this assertion without any reasoning or evidence regarding the burden.  The restriction is based on lack of unity of invention as well as the inventions linked to a single general inventive concept and Applicant has not confronted these restriction requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “thin” in claim 1 is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “thin glass substrate” in an example in [0077] of the published US specification  states less than 3.0 mm.  Giving the claims the broadest reasonable interpretation in view of the specification this range is not required in the claim itself.  In interest of compact prosecution this Examination will attempt to examine “thin” as less than 3.0 mm.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allan et al (US 20100009154) referred to as Allan herein after, and further in view of Luo (WO/2016/149860) as cited in US 2018009706 and referred to as Luo herein after.
Regarding claim 1, Allan discloses a method of producing a chemically-strengthened thin glass substrate (abstract) comprising;
providing a thin (3mm or less [0018]) glass substrate having a chemical structure which contains host alkali ions having an average ionic radius situated in the surface regions thereof,

Allan discloses an alkali aluminosilicate glass substrate [0020]-[0021] wherein the “host alkali ions” recited in claim 1, may be  any of the alkali ions listed in the above compositions. The alkali aluminosilicate glass of Allan [0020]-[0021] overlaps with the alkali aluminosilicate glass of [0078] as well as examples in [0079]-[0082] the specification of the present application.

MPEP 2144.05 states:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").

Thus prior art  glass substrate composition and thinness is prima facie obvious over the glass composition of the instant application. 
Allan discloses ion-exchange treatment in Table 1, Example 1 or Table 2 Examples 11-15 having a first ion exchange thus creating an ion-exchanged substrate where the larger ions from the ion0exchange medium are exchanged with the claimed “host ions” of claim with larger alkali ions than said “host ions” to yield a chemically strengthened substrate (at least [0003], [0022]).
Allan discloses providing a second ion exchange treatment Table 1, Example 1 or Table 2 Examples 11-15 considered a reverse ion-exchange medium which contains alkali ions having an average ionic radius that is equal to, or smaller than, the average ionic radius of the host alkali ions before ion-exchange or which contains alkali ions having an average ionic radius that is smaller than the average ionic radius of the invasive ions contained in the ion-exchange medium because Table 1, Example 1 shows an IOX1 of KNO3 and IOX2 of 80% NaO3 and 20% KNO3 or Table 2 Examples 11-15 which show shows an IOX1 of KNO3 and IOX2 of 80% NaO3 and 20% KNO3 or 100% NaO3. 
It is the Examiner’s knowledge as a skilled artisan Potassium is larger than Sodium thus the IOX1 would exchange potassium for sodium ions and IOX2 discussed above would yield the reverse ion exchange of claim 1:
Allan discloses
(1) applying the reverse ion-exchange medium to at least a treatment- advantaged surface
region and conducting reverse ion-exchange while applying the reverse ion-exchange
medium 
or
(2) applying the reverse ion-exchange medium to at least one of a treatment- advantaged
surface region or a treatment-disadvantaged surface region and conducting reverse ion-
exchange while applying the reverse ion-exchange medium to produce a chemically-
strengthened substrate having a predetermined profile of curvature which is not present in
the chemically-strengthened glass substrate prior to reverse ion-exchange.

Allan does not discuss a treatment- advantaged surface region of the substrate and a treatment-disadvantaged surface region of the substrate and
applying an ion-exchange medium which contains invasive alkali ions having an average ionic radius larger than the average ionic radius of the host alkali ions specifically to the treatment- advantaged surface region of the substrate and the treatment-disadvantaged surface region of the substrate; and
conducting ion-exchange while applying the ion-exchange medium to the glass surface regions, thereby producing a chemically-strengthened glass substrate,
to produce a chemically-strengthened substrate having less curvature than is present in the chemically-strengthened glass substrate prior to reverse ion-exchange.
It is knowledge to one skilled in the art of glass ion exchange that uneven or non-uniform ion exchange causes warping, or curvature to some degree at least due to the different sizes in ions being exchanged throughout the glass surface and the compressive stresses caused.
In an analogous art of ion exchange in a silica alkali glass, Luo discloses areas of a thin glass being ion-exchanged in different patterns to create different shapes and that irregular patterns can be advantageous, dependent on specific requirements [0054].  Additionally, Luo states it is well-known in the art to create uniform  ion-exchanged surface layers to improve mechanical strength. 
Therefore it would be obvious to one of ordinary skill in the art to optimize the parameters of additional ion exchange steps in Allan as motivated by the specific requirements and shapes of the final strengthened product.  This motivation makes obvious “reverse ion-exchange” and a desired shape, such as reduced curvature, required by claim 1.
Regarding claims 2-3, Allan discloses the glass being formed by processes known in the art such as fusion, slot draw, re draw [0020]. Luo discloses the glass being formed by processes known in the art such as fusion, down draw, float draw [0023].
Regarding claim 4, Allan discloses the glass substrate has a thickness of less than 3.0 mm ( see claim 1 rejection above). Luo discloses  1mm or less [0010]
Regarding claim 3, the combined teachings of Allan and Luo make obvious optimizing the ion-exchange as discusses in the rejection of claim 1 above.
It is the opinion of the examiner that the varying at least one of time, temperature, or configuration of the ion-exchange medium yields a different ion exchange amount.  This is evidenced in Table 1 and 2 of Allan.  It would be obvious to one of ordinary skill in the art to optimize the parameters of additional ion exchange, or reverse ion exchange, in Allan as motivated by the specific requirements and shapes of the final strengthened product.  This motivation makes obvious “reverse ion-exchange” and a desired shape, such as reduced curvature, required by claim 1.
Regarding claim 6, The combined teaching of Allan and Luo disclose motivation makes obvious adjusting parameters of “reverse ion-exchange” as discussed above.  It is the examiners opinion that one skilled in the art would be well aware that an additive  to the ion exchange medium would change the rate of ion exchange as evidenced by Table 1 of Allan, examples 9 and 10 have all of the same parameters for the first ion exchange and second ion exchange except for the change in time of the second ion exchange or reverse ion exchange which yields a different DOL and CS.
The additive of sodium nitrate in the second ion exchange, or reverse ion exchange, yields a lower compressive stress than example 9.
Regarding claim 8, Allan discloses the host alkali ions, the invasive alkali ions, or the reverse alkali ions contain at least one species of alkali ion selected from the group consisting of lithium ions, sodium ions, potassium ions, rubidium ions and cesium ions (Table 1 and 2, glasses [0020]-[0021]).
Allan discloses [0032]
it is understood that use of the terms " lithium," "sodium," "potassium," "cesium," and "rubidium" herein refers to the respective monovalent cations of these alkali metals. If rubidium and cesium are used, they can then also be exchanged for potassium ions as well as for sodium ions in the glass. In one embodiment, some or all of the sodium and potassium are replaced by lithium in the glass. The lithium can be then be exchanged with sodium, potassium, rubidium, or cesium to obtain a high surface compressive stress and an interior volume under tension. In order to produce surface compressive stress (as opposed to tension), one or more of the ions in the glass must be replaced by an ion in the salt solution that has a higher atomic number, e.g., potassium replaces sodium in the glass, rubidium replaces potassium in the glass, sodium replaces lithium in the glass, etc.

Regarding claim 9, Allan and Luo disclose molten salt.  Luo also discloses specific areas may be ion exchanged via a coating to accomplish non-uniform ion exchange [0066].
Therefore it would be obvious to one of ordinary skill in the art to modify the second ion exchange step of Allan by using a coating as motivated to accomplish non-uniform ion-exchange, or ion exchanging specific areas, and accomplish a desired shape.
Regarding claim 10, present claim 10 does not state how measurement occurs.  Giving claims the broadest reasonable interpretation in light of the specification it would be obvious to one of ordinary skill in the art to measure with a took or manually in some manner such that one could ion exchange in sections to achieve a desired shape for use as motivated be Luo.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190352226 [0027] asymmetrical
US 20190276356 [0052] unbalanced may cause warp
US 20180370852 [0068], [0078]-[0084] different assignee PCT filed 2016 EP filed 2015
US 2014302330 [0057], [0094]
US20180009697 [0043]-[0046] curved area due to unbalances stress
US 20110281093 warp, curvature, due to uneven stress [0051]- claim 11 as well.
US 20150239775  Fig 1- diff CS, [0076]-[0078] different areas
US 20180370852 , spray, paste, vapor, molten [0110]
US 20160200629 spray [0106]
US 20100055141 applied by rollers and dried
US 20140370304 roll coating and dried


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741